third party communication date of communication month dd yyyy cca_2014111715035401 id uilc number release date from sent monday date pm to cc bcc subject re amended_return statute question your facts are a little unclear it sounds like the source partnership income was not reported on the indirect partner’s return if we issued a timely fpaa to the source partnership under section e the sec_6501 statute for an unidentified indirect_partner does not expire before one year after his name address and profits interest is provided to the service with respect to the source partnership return that partner’s sec_6501 statute would not expire at least for another year from that date if all the forgoing information was provided in the return amended for additional income reported by a tier we would only have the normal period to assess income originating exclusively from that tier but we have an unlimited time to assert any offset to a refund we are otherwise issuing
